El Juez Asociado Señoe Oóedova Davila,
emitió la opinión del tribunal.
La demanda inicial en este pleito fné presentada en la Corte de Distrito de San Juan el 18 de enero de 1933 y fné *475enmendada tres meses después. Los demandados formula-ron excepciones previas a la demanda enmendada, alegando que la misma no aducía hechos suficientes para determinar una causa de acción y que las. acciones ejercitadas habían prescrito. La corte de distrito sostuvo esas excepciones y después, a petición de la demandante, dictó sentencia decla-rando sin lugar la demanda. 'La perjudicada por ella inter-puso esta apelación.
Para resolver las cuestiones planteadas, basadas en las alegaciones de la demanda, es-necesario conocer los hechos consignados en la misma. 1 •
La demandante, Dolores A. McCormick, es la viuda y única heredera de -Harry A. McCormick; los de-mandados son Manuel González Martínez, Josefina Fabián de Lozana como única heredera de su padre Rafael Fabián y Fabián y la viuda e hijos de José D. Riera.
La demanda expone separadamente dos causas de acción y tiene alegaciones comunes a, ambas. En la primera se dice que allá por el mes de marzo de 1920 el demandado’ Manuel González se asoció con los señores Rafael Fabián y Fabián y José D. Riera para organizar una persona ju-rídica que, aportando el dinero necesario, adquiriera los bie-nes corporales e incorporales "de la Compañía de los Ferro-carriles de Puerto Rico y de The American Railroad Company of Porto Rico, haciendo suyas las 12,000 acciones del capital social de la primera, las 3,000 acciones de la segunda y los 12,500 bonos Debenture, al 4 por ciento de la última; y que procedieron inmediatamente a comprometer las sus-cripciones de varias personas naturales y jurídicas y a re-cibir el importe de ellas, figurando entre dichas personas Harry A. McCormick con $100,000 de suscripciones que hizo efectivas; suscripciones y entregas de dinero que también hicieron las personas que se relacionan en la demanda, cuyo dinero fué depositado en cuenta corriente a nombre de Gon-zález, Fabián y Riera en el Banco Territorial y Agrícola de Puerto Rico. Como hechos particulares de la primera *476causa de acción expone la demanda que los señores Gonzá-lez, Fabián y Riera dispusieron de parte de ese dinero así depositado y, por cuenta y para beneficio de los asociados para la compra del ferrocarril, adquirieron en París 20,000,000 de francos franceses por los cuales pagaron $1,274,636.38 que retiraron de la expresada cuenta corriente; francos que ven-dieron después con una ganancia de $317,073.77, los cuales no fueron ingresados en el fondo común del negocio ni parte alguna de ellos, apropiándoselos los señores González, Fa-bián y Riera.
La segunda causa de acción se funda en que dichos tres señores, actuando en la forma dicha, celebraron el 10 de abril de 1920, un contrato con el Sr. George Ser vajean en su con-dición de representante de las dos compañías antes mencio-nadas, por el cual se obligó a vender y los primeros a com-prar, por.precio de $1,600,000, las acciones de dichas com-pañías y los bonos de The American Railroad Company of Porto Rico; que en la misma fecha, 10 de abril de 1920, los señores González, Fabián y Riera formalizaron por escrito con los demás asociados para la contratación antes dicha el compromiso de aportación de capitales, ascendiendo a $2,628,200 el total suscrito, estipulándose como condición esencial de tales aportaciones lo que aparece del segundo párrafo del documento suscrito por los señores González, Fa-bián y Riera y sus asociados para el negocio que se deja dicho, que dice así: *477También se alega que González, Fabián y Riera, recibieron de Servajean 11,048 acciones del capital social de la Compa-ñía de los Ferrocarriles de Puerto Rico, 3,000 acciones, o sea la totalidad, de las de The American Railroad Company of Porto Rico, y 11,193 bonos Debenture de dicba corporación, faltando por adquirir 32 de esos bonos y 952 acciones de la. Compañía de los Ferrocarriles de Puerto Rico, estando de-positado el importe total de esos bonos y acciones en un banco de París; y que los señores González, Fabián y Riera manifestaron falsamente a sus asociados para el neg’ocio de referencia haber convenido -con el Sr. Servajean en pa-g*arle la cantidad de $550,000'en concepto de comisión por la compra de las acciones y bonos referidos, siendo la verdad que no habían contraído tal obligación ni les había sido exi-gida esa comisión por Servajean, a quien no ha sido entre-gada cantidad alguna por dichos tres señores, quienes se apropiaron de los referidos $550,000 el 27 de mayo de 1920.
*476“Todos los suscritores decidirán después si habrán de continuar las compañías tal como ahora se encuentran, o si han de constituir otra nueva compañía, pero mientras tanto todos los suscritores son dueños de las acciones compradas de ambas compañías y también de los bonos de la American Railroad Company of Porto Rico, en la proporción de las cantidades que aportan para el negocio de acuerdo con el costo ya expresado, entendiéndose que ya sea al formar la. nueva compañía o al vender el negocio, los beneficios que se hagan serán repartidos en la justa proporción de las aportaciones a este negocio.”
*477Basándose en las alegaciones que anteceden, la deman-dante solicita que los demandados sean condenados a pagarle $36,100 por la ganancia en la operación de compra de fran-cos, a razón de 360 milésimas de dólar por los que aportó; y $62,700 por los $550,000 a que se refiere la segunda causa de acción, a razón de 627 milésimas de dólar, más intereses y costas.
Los hechos expuestos en la demanda enmendada pueden resumirse así: que con los fondos reunidos para la compra del ferrocarril los demandádos compraron y revendieron francos y se apropiaron la ganancia que obtuvieron en esa operación; que los demandados dijeron falsamente a los sus-critores del fondo común que había que pagar para la com-pra de dichas acciones y bonos cierta cantidad de dinero a tercera persona como comisión suya, siendo la verdad que no se hizo pago alguno y que los tres demandados se apro-piaron el dinero que dijeron tenían que pagar.
Hemos leído la opinión emitida por la corte inferior y las conclusiones de derecho en la misma establecidas. La excep-*478ción de falta de hechos fue sostenida porque, a juicio del tribunal sentenciador, los señores González, .Fabián y Riera cumplieron al pie de la letra la obligación contraída com-prando las acciones y los bonos y dando a cada suscritor del fondo el número de acciones que le correspondía. Cumplida esta obligación la demandante no tiene derecho a participa-ción alguna en los beneficios derivados de la compra y venta de francos con los fondos reunidos para la adquisición del ferrocarril. También declara la corte inferior que la segunda causa de acción está prescrita, lo mismo si se aplica el ar-tículo 1802 del Código Civil de Puerto Rico o cualquier otro precepto del código, por haber transcurrido más de doce años desde que ocurrieron los hechos que sirven de base a la ac-ción ejercitada hasta que se inició el presente litigio. Siendo éstas las cuestiones resueltas por el tribunal a quo, a ellas nos atendremos en la discusión del presente caso.
Se alega que la demanda no aduce hechos determinantes de causa de acción alguna, porque no se dice en ella que los demandados hayan infringido derecho alguno de la deman-dante Dolores A. McCormick, o de su causante, Sr. Harry A. McCormick. Basan esta excepción los demandados en que lo convenido fué adquirir los bienes corporales e incorpora-les de las compañías ferrocarrileras por mi precio determi-nado y que los suscritores quedaran dueños de las acciones así adquiridas en la proporción de las cantidades que cada uno de ellos aportara al negocio, todo lo cual se ha cumplido de acuerdo con lo estipulado, porque en la demanda no se alega que dejaran de comprarse las acciones o que dejara de entregarse a cada suscritor el número de acciones correspon-dientes a la cantidad que cada uno aportara. La única omi-sión que se alega es la de no haberles dado participación a los suscritores en el beneficio obtenido en la compra y venta de los francos. Arguyen los demandados que en ningún mo-mento ninguno de ellos, al recibir el dinero en pago de las acciones que cada suscritor comprara y colocar dicho dinero en la cuenta corriente de los demandados, se obligó a dar a *479los suscritores participación en la ganancia de nn negocio privativo de ellos; de la misma manera que nnnca hubieran podido ser obligados los suscritores a responder de cualquier pérdida que tal negocio hubiera podido reportar.
La demandante, basándose en la existencia de un mandato, .sostiene que la relación de mandante y mandatario es una de -estricta confianza entre las partes, que el mandatario no puede •especular con la cosa objeto de su encargo para derivar de ella una ganancia, y que puede ser requerido por el principal o mandante para que dé cuenta de cualquier beneficio por él recibido en violación de sus deberes, aun cuando aparezca que el mandante no sufrió pérdida alguna por el fraude o de otro modo, o por cualquier ganancia secreta que hubiera recibido.
No hay duda alguna de que el contrato de mandato es uno de estricta confianza y que la relación que se crea en virtud de este contrato es una de carácter fiduciario. Así lo reco-noce Manresa cuando dice que “al analizar los sesenta y dos fragmentos del tít. Io. libro 17 del Digesto, las veinticuatro leyes del tít. 35 del libro 4o. del Código y el título 26 del libro 3o. de la Instituta, se advierte claramente la profunda verdad -con que los intérpretes y los glosadores, sintetizando su espí-ritu, definieron este contrato como genuina expresión de la •amistad y de la confianza, y hasta el sentido etimológico, ma-nusdatio, expresivo en su aceptación literal de la acción de darse la mano mandante y mandatario, parece confirmar la exactitud de aquella opinión, pudiendo por ello, con su habitual elegancia en el decir, definirlo: Contractus consensualis quo negotio hone stum alteri suscipienti gratis gerenclum com-mittitur.” 11 Manresa, 369.
Pomeroy, en su tratado sobre “Equity Jurisprudence”, tomo 2°., párrafo 959, dice que la equidad estima la relación de principal y agente de la misma manera y con la misma rigidez que la de un fideicomisario y beneficiario.
La relación establecida entre los Sres. González, Fabián y Diera y las personas que entregaron su dinero para la ad-quisición de los bienes de las compañías ferrocarrileras es en *480realidad una relación de carácter fiduciario. De las alegacio-nes de la demanda, que tenemos que tomar como ciertas para los efectos de una excepción previa, resulta que los deman-dados, utilizando el dinero que se les había confiado para la negociación indicada, derivaron una ganancia que se reser-varon para ellos, sin dar cuenta de la misma a los susoritores del fondo. Apunta Manresa que “el mandatario que recibe una cantidad para el mandante y en lugar de enviarla la retiene en su poder y la emplea en la satisfacción de necesi-dades propias, sin estar para ello debidamente autorizado* realiza un verdadero abuso de confianza, o como diría nuestra ley de Partida, un enriquecimiento torticero.” 11 Manresa* 454. Del mismo modo puede decirse que cuando el manda-tario recibe fondos para un propósito determinado y los usa para fines particulares, derivando beneficios de dicho uso* reab’za un verdadero abuso de confianza que constituye un enriquecimiento torticero. Es verdad que el artículo 1615 del Código Civil,, edición 1930, dice que el mandatario debe in-tereses de las cantidades que aplicó a uso propio desde el día en que lo hizo, y de las que queda debiendo después de fe-necido el mandante, desde que se haya constituido en mora* pero esto no quiere decir que el mandante queda limitado a exigir exclusivamente los intereses de las cantidades aplica-das a uso propio. En nuestro sentir, cuando el mandatario dispone de los fondos en su poder para su uso particular, el mandante puede reclamar el interés si no ha habido benefi-cios, y si los hay, entonces puede elegir entre reclamar el in-terés o las ganancias percibidas. La persona que se ha enri-quecido torticeramente no debe tener derecho a retener en su poder, contra la voluntad del mandante, los beneficios obtenidos. Sostener lo contrario equivaldría a concederle un premio por su actuación ilegal, que convertiría en un negocio lucrativo y provechoso el acto torticero de haber utilizado para su propio beneficio los fondos pertenecientes a su mandante. El mandatario, según nuestro código, no *481puede traspasar los límites del mandato. Cuando se excede en sus' atribuciones, llegando al extremo de utilizar para su uso particular los fondos que obtuvo en virtud de la confianza en él depositada, debe responder al mandante de las ganancias que dicho uso haya podido proporcionarle.
En U. S. v. Carter, 217 U. S. 286, 305, los hechos distan mucho de parecerse a los que aquí se alegan por la deman-dante para sostener su causa de acción, pero la Corte Su-prema de los Estados Unidos en su opinión trata de la rela-ción fiduciaria que se crea entre agente y principal y enuncia principios que bien pueden aplicarse al presente litigio. En dicho caso Oberlin M. Carter, un oficial ingeniero del ejército de los Estados Unidos, encargado de preparar los planos y especificaciones que habían de servir de base a ciertos con-tratos, bajo posturas conducidas por él, fué acusado de haber-participado en las ganancias obtenidas por los contratistas; Uaynor y Greene, y de haberse confabulado con ellos para defraudar a los Estados Unidos. Estos contratos fueron eje-cutados, el dinero desembolsado y el trabajo inspeccionado y aceptado por dicho funcionario, o por el Departamento de ■Guerra bajo su consejo y recomendaciones. La corte senten-ciadora, aunque sustaneialmente dictó un fallo en favor de los Estados Unidos, sostuvo que la conducta de Carter no constiuyó necesariamente un abuso de la discreción en él investida, ni estuvo seriamente en conflicto con su alegación de que él cumplió con sus deberes para con el Gobierno. La Corte de Circuito de Apelaciones convino en que la evidencia analizada por la corte inferior, considerada independiente-mente de toda la cadena de circunstancias, justificaba sus conclusiones, pero Sostuvo que consideradas todas las circuns-tancias del caso la evidencia tendía a probar, de parte de Carter, conocimiento de la excesiva ganancia obtenida por los contratistas, su participación en las mismas, y su compli-cidad en las transacciones fraudulentas. La Corte Suprema de los Estados Unidos, luego.de referirse a las conclusiones. *482establecidas por la corte sentenciadora y la Corte de Circuito de Apelaciones, se expresó así:
“Una vez asumido que el demandado Carter recibió de Greené y Gaynor una proporción de las ganancias obtenidas en la ejecución •de los contratos, queda establecido el derecho de los Estados Unidos, •en equidad, a un decreto contra él por la participación así recibida. Establecido este derecho no importa si el demandante pudo poner de relieve cualquier abuso específico de discreción o si pudo demostrar •que había sufrido una pérdida real mediante fraude o de otro modo. No es bastante para uno que ocupa con respecto a otro una relación confidencial, cuando se demuestra que ha recibido secretamente un beneficio de la parte contraria, decir: ‘Usted no puede demostrar ningún fraude, o usted no puede demostrar que ha sostenido pérdida alguna en virtud de mi conducta.’ Tal agente tiene el poder de ocultar su fraude y el daño hecho a su principal. Sería un prece-dente peligroso establecer como ley que a menos que se demuestre pérdida o fraude positivo, el agente puede retener cualquier beneficio secreto que haya podido derivar de su agencia. Los grandes inte-reses de la justicia pública no tolerarán, bajo ninguna circunstancia, que un funcionario público retenga ninguna ganancia o ventaja que pueda haber realizado, adquiriendo un interés en conflicto con su lealtad como agente. Si él toma cualquier regalo o beneficio en vio-lación de su deber, o adquiere cualquier interés adverso a su principal, sin descubrirlo, su conducta constituye una traición del man-dato y un quebrantamiento de la confianza y debe responder a su principal por todo lo que haya recibido.”
Esta doctrina cubre a todas aquellas personas ligadas a otras por una relación fiduciaria que falten a la confianza en ellas depositada. El principio es el mismo y se estable-cería un precedente peligroso si se permitiera a un agente que dispone de los fondos de su principal enriquecerse tor-ticeramente, reteniendo las ganancias que baya podido pro-porcionarle el uso indebido de dichos fondos.
Continuamos copiando de la opinión de la Corte Suprema en el caso referido:
“La doctrina ha quedado bien establecida y ha sido aplicada en muchas relaciones de agencia o fideicomiso (trust). La incapacidad para actuar resulta no .del objeto sino del carácter fiduciario de la persona contra quien se aplica. Está fundada en la razón y la na-*483turaleza de la relación es de importancia suprema. ‘No importa,’ dice Lord Thurlow en The New York Buildings Co. v. Alexander Mackenzie, 3 Patón, 378, ‘el nombre particular o descripción, ya sea de carácter o cargo, situación o posición, en que se basa la incapa-cidad.’ Así, en Aberdee Railroad Co. v. Blaikie Brothers, 1 Mac Queen’s Appeal Cases, 461, 472, se. aplicó a un contrato de un director negociando en favor de su compañía. Lord Chancellor Cran-worth, con respecto a la regla general, dijo:
“ ‘Y es una regla de aplicación universal que a ninguna persona que tenga tales deberes que desempeñar debe permitírsele en-trar en negociaciones en las cuales ella tiene o puede tener un in-terés personal en conflicto o que posiblemente pueda estar en con-flicto con el interés de aquéllos a quienes está obligado a proteger.
“ ‘Es verdad que las cuestiones se han basado generalmente en convenios para compras o arrendamientos de terrenos, y no como aquí en un contrato de carácter mercantil. Pero el principio no va-ría. La incapacidad para contratar depende no del objeto del con-venio sino del carácter fiduciario de la parte contratante, y yo no tengo dudas de que no se aplica con menos fuerza al caso de una parte que actúa como representante de una mercantil o que hace negocios para el beneficio de otros, que a la de un agente o fideico-misario empleado en vender o arrendar terrenos.’ ”
No hay duda alguna de que un agente que utiliza para . su uso particular los fondos de su principal actúa contra los intereses del último. Esos fondos corren el riesgo de redu-cirse o perderse, y aunque el agente viene obligado a devol-verlos, su responsabilidad puede resultar ilusoria si carece de bienes para reponerlos. Y si restituye los fondos utili-zados su conducta no es menos abusiva y torticera en su ori-gen por el becbo de la reposición. La responsabilidad debe extenderse también a las ganancias.
Dice Pomeroy en su obra sobre “Equity Jurisprudence”, tomo 2, pág. 1564, pár. 1052:
“La doctrina puede estatuirse en forma general que, cuando un fideicomisario o persona investida de un carácter fiduciario se apro-vecha de la relación establecida, y por medio de ella adquiere el tí-tulo o el uso de la propiedad en fideicomiso, o deriva una ganancia o ventaja para sí en virtud de la confianza depositada, surge enton-*484ces un fideicomiso tácito sobre dicha propiedad, ganancias o producto en sus manos en favor del beneficiario original. Los siguientes son los casos de más importante aplicación de esta doctrina: cuando un fideicomisario, administrador, mandatario, abogado u otra persona fidu-ciaria, sin el conocimiento o consentimiento de su beneficiario, compra la propiedad en fideicomiso en una venta pública; o cuando, tomando ventaja del fideicomiso y de la confianza en él reposada, o de la supe-rioridad eonferídale en virtud de la relación, adquiere sin escrúpulos título a la propiedad en fideicomiso mediante compra o regalo direc-tamente del beneficiario; o cuando usa la propiedad en fideicomiso para su propio beneficio, o en su propio negocio, y por medio de tal uso obtiene ganancias adicionales y ventajas, — en éstos y en todos los casos similares la equidad hace surgir un fideicomiso tácito sobre la propiedad comprada u obtenida, y sobre las ganancias y adquisi-ciones así hechas para el beneficio de la parte beneficially entitled. Esta forma de fideicomiso tácito abraza muchos casos particulares y el principio se extiende a todos los abusos de confianza mediante el cual una persona en quien esa confianza se deposita obtiene una ven-taja.”
En Shaler v. Trowbridge, 28 N. J. Eq. 595, Scott “Cases on Trust”, pág. 523, dice la Corte de Errores y Apelaciones de New Jersey:
“Si una persona que ocupa una relación fiduciaria adquiere bie-nes con fondos fiduciarios en su poder, y recibe el título a nombre propio, por interpretación se entenderá que actúa como fiduciaria de la persona con derecho a los fondos con que se hizo tal adquisición. Esta regla es aplicable a un socio que fraudulentamente adquiere para sí con los fondos de la sociedad, y es extensiva tanto a bienes muebles como a los inmuebles; en todo caso el título en equidad lo tiene la persona de quien procedía el dinero. (Citas.)
“En Taylor v. Plumer, 3 M. & S. 575, Lord Ellenborough dijo que si B entrega dinero a A para que le compre un caballo, y A com-pra un coche con el dinero de B, éste tiene derecho al coche; que no importaba ante la iógica o ante el derecho en qué otra forma dis-tinta a i a original puede haber ocurrido el cambio, toda vez que el producto o la sustitución de la cosa original sigue la naturaleza de la cosa misma, mientras esta pueda ser determinada, y tal derecho cesa tan sólo cuando desaparezcan los medios que hacen posible tal determinación. En Story’s Eq. Juris., secs. 1258, 1259, se declara que ésta es la regla establecida.
*485“Ambas cosas son identificadas tan enteramente, aún en derecho, cuando la conversión puede ser claramente establecida, que en equi-dad nunca podría hacerse una distinción entre el dinero erróneamente apropiado y el resultado de su inversión en favor del defraudador.
“Tampoco importa que la inversión resulte provechosa, pues cual-quiera que sea el provecho el mismo pertenecerá al fideicomisario. El uso ilegal de sus bienes y el retener indebidamente los beneficios equivale a un fraude implícito al fideicomisario, siendo un principio fundamental en lo que al fiduciario concierne, que éste no derive lucro alguno para sí, al emplear los fondos que posee en fideicomiso. (Citas.)
“Además, el bienestar público exige que todo aquél que corrup-tamente se sitúe en la posición de un fiduciario, no se beneficie de su propio fraude.”
La decisión, que acabamos de citar considera nn fraude implícito la retención de los beneficios torticeramente obte-nidos y dice que es un principio fundamental, en lo que al fiduciario concierne, que éste no derive lucro alguno para sí al emplear los fondos que posee en fideicomiso. Esta doc-trina surge de la relación fiduciaria que en un caso como el presente es clara y manifiesta. Cualquiera que sea el nom-bre que se dé a la relación contraída por los Sres. Gronzález, Fabián y Eiera con los suscritores del fondo, no puede neg’arse que la misma, tomando como ciertas las alegaciones de la demanda, tiene carácter fiduciario.
En el caso de Ash v. A. B. Frank Co., 142 S. W. 42, la Corte de Apelaciones Civiles de Tejas se expresó así: *486matter of the agency), o si se desvía de sus instrucciones y obtiene un resultado más favorable que si las hubiera, seguido, el principal puede reclamar ése su beneficio. El agente está obligado a actuar de la mejor buena fe para con su principal, y no se le permitirá que haga beneficio alguno que se derive o emane del fondo que tiene en fideicomiso (trust fund) o que lo distraiga para fines distintos a aquellos para los cuales se intentaban (or to divert it from the purposes intended). Mechen on Agency, pár. 469.”
*485“Los hechos hacen de este caso uno entre principal y agente, ha-biendo sido éste nombrado, conforme a la teoría del apelante, para que cobrara cierto dinero y pagara ciertas deudas; y si el agente ha actuado de mala fe con su principal, éste puede recobrar de él aquella parte de los fondos de que no se dispuso conforme a los términos y las condiciones de la agencia. Es regla estatutaria bien establecida que toda ganancia obtenida o beneficio hecho por el agente en la ejecución de la agencia pertenece a su principal. Tampoco importa el que el principal no fuera perjudicado con la intervención del agente en su propio beneficio.
“Si él adquiere un beneficio legítimamente al actuar o al efec-tuar un negocio con la cosa objeto de su gestión (with the subject
*486Nuestro Código de Comercio, en su artículo 112, dice:
“No podrán los socios aplicar los fondos de la compañía ni usar la firma social para negocios por cuenta propia, y en el caso de ha-cerlo, perderán en beneficio de la compañía la parte de ganancias que en la operación u operaciones hechas de este modo les pueda corresponder, y podrá haber lugar a la rescisión del contrato social, en cuanto a ellos, sin perjuicio del reintegro de los fondos de que hubieren hecho uso y de indemnizar a los demás socios de todos los daños y perjuicios que se le hubieren seguido.”
En el presente caso los suscritores, de acuerdo con las alegaciones de la demanda, entregaron su dinero a los Sres. González, Fabián y Riera para un propósito común: la ad-quisición de los bienes corporales e incorporales de las com-pañías ferroviarias. Con ese único fin se entregó el dinero a los tres señores anteriormente mencionados. El principio aplicable es el mismo, de acuerdo con la razón natural y los principios generales de derecho. Lo esencial es que surja una relación fiduciaria, tanto en el orden civil como en el mercantil, como ocurre en el presente caso, en que según las alegaciones se entregó un dinero para cierto propósito y se dispuso del mismo para fines particulares por las personas encargadas de cumplir la voluntad de los suscritores. En estas razones nos basamos para sostener que los hechos ale-gados en la demanda establecen una causa de acción.
Alegan los demandados que las acciones ejercitadas están prescritas. La corte inferior nada dice sobre este particular en cuanto a la primera causa de acción, indudablemente porque no lo creyó necesario después de haber declarado que a su juicio no existía esa causa de acción. Los de-*487mandados en extensos y laboriosos alegatos discuten los efec-tos del dolo cansante y del dolo incidental en el origen de los contratos y en el cumplimiento de los mismos y dicen que el dolo imputado (beneficio en la compra de francos con ocultación del techo en perjuicio de los suscritores y supuesta comisión al Sr. George Servajean), interpretando las alega-ciones de la demanda con la mayor liberalidad, tiene sólo el carácter de dolo incidental que produce únicamente la obli-gación de indemnizar en daños y perjuicios, cuando la recla-mación se establece de acuerdo con los términos de la ley que regula el ejercicio de acciones semejantes. Se arguye que, si hay dolo, la acción está prescrita de acuerdo con el articuló 1253 del Código Civil.
En el presente caso no se solicita la nulidad de contrato alguno ni se ejercita una acción subsidiaria de daños y per-juicios. Se pide simplemente la entrega de los beneficios ob-tenidos con un dinero que perteneció al causante de la de-mandante, y que los demandados utilizaron para sus fines particulares. No es aplicable, por lo tanto, el artículo 1253 del Código Civil, edición 1930, según el cual 'la acción de nu-lidad sólo durará cuatro años en los casos de error o dolo o falsedad de la causa, desde la consumación del contrato. Se hace hincapié, sin embargo, en el dolo incidental con el pro-pósito de hacer aplicable este artículo.
A nuestro juicio aim en el supuesto de que la conducta de los demandados, de acuerdo con las alegaciones de la de-manda, pudiera calificarse de dolosa, no sería aplicable el ar-tículo 1253 del Código Civil. Hay cierta diferencia en los efectos del dolo que es origen de las obligaciones y el que tiende a eludir el cumplimiento de las mismas. El artículo' 1055 del Código Civil dispone que la responsabilidad proce-dente del dolo es exigible en todas las obligaciones. El con-cepto del dolo de que se ocupa este artículo consiste, según Manresa, en el propósito consciente, intencionado, de eludir el cumplimiento normal de las obligaciones. Interpretando *488el artículo 1102 del Código Civil español, equivalente al 1055 del nuestro, se expresa así el mencionado comentarista:
“Ese concepto del dolo es oportuno expresarlo, porque precisa-mente una de las dos cuestiones que suscita la interpretación de las pocas disposiciones contenidas en este artículo, cuyo fundamento de justicia es notorio, consiste en la determinación de lo que el legis-lador entiende por dolo, palabra que emplea y no explica en este lugar, a diferencia de lo que hace con motivo de las otras causas de incumplimiento. Tal silencio, existiendo, como existe, en el Código otro artículo, el 1269, también relativo a obligaciones, que define el dolo como causa de nulidad del consentimiento en los contratos, po-dría interpretarse, no obstante la diferencia de lugar, supuesto y asunto entre dicho artículo y el 1102, como una referencia implí-cita a la definición de aquél para suplir la omisión de éste. No lo creemos así; porque basta fijarse en la indicada definición del ar-tículo 1269 para comprender que, hecha como está para una hipó-tesis distinta de ésta, se refiere a un aspecto y especie de dolo, al que concurre en el origen de las obligaciones y puede ser causa de nu-lidad (aunque también de indemnización), y no puede abarcar el total concepto de aquél, ni esta otra manifestación, con la cual apa-rece en la ejecución de obligaciones ya existentes y es motivo de responsabilidades.
“Por ello, y a pesar de la relación entre la definición del ar-tículo 1269 y'el concepto' que hemos expresado relativo al dolo, en el supuesto y sentido del presente artículo, entendemos que dicho concepto, y no aquella definición, es el apropiado en este lugar, ex-plicándose el silencio del Código por lo evidente de la noción a que se refiere. Y al sentar esta afirmación y distinguir en el dolo los dos conceptos indicados, encontramos sólido apoyo en la jurispruden-cia del Tribunal Supremo, el cual ha declarado (sentencia de 22 de octubre de 1894) que ‘El artículo 1102 se dirige más bien al dolo que tiende a eludir el cumplimiento de las obligaciones que a) que es origen de las mismas, concepto que se confirma por la redacción de los artículos que le subsiguen y del que le antecede.’ ” IV Man-resa, 68.
Como ya hemos dicho, en el presente caso no se pide la nulidad de nada ni se reclama compensación alguna por da-ños y perjuicios. La parte apelante se limita a demandar que se le entreguen los beneficios derivados del uso indebido de sn propio dinero. La acción ejercitada debe regularse *489por el artículo 1864 del Código Civil, según el cual prescri-ben a los quince años las acciones personales que no tengan señalado término especial de prescripción.
 En la segunda causa de acción se dice que los Sres. Fabián, González y Riera manifestaron falsamente a sus asociados que ellos habían convenido pagar la cantidad de $550,000 en concepto de comisión, siendo la verdad que no habían contraído tal obligación, ni había sido exigida esa comisión, que en ningún momento fué pagada al Sr. Servajean por los referidos señores, quienes se apropiaron la cantidad mencionada. También se alega que esta acción ha prescrito porque la actuación dolosa que se atribuye a los Sres. González, Fabián y Riera cae dentro del término señalado para la prescripción por el artículo 1253 del Código Civil. En esta segunda causa de acción, como en la primera, la demandante no solicita la nulidad de contrato alguno. Reclama la devolución de cierta cantidad que satisfizo su causante en la creencia de que constituía una deuda legítima. Según el artículo 1054 del Código Civil, quedan sujetos a la indemnización de daños y perjuicios causados los que en el cumplimiento de sus obligaciones incurrieren en dolo, negligencia o morosidad, y los que de cualquier modo contravinieren el tenor de aquéllas. Convenimos en que hay dolo en las manifestaciones atribuidas a los Sres. González, Fabián y Riera en esta segunda causa de acción, pero creemos que no puede aplicarse a esta actuación dolosa el plazo de cuatro años que la ley concede para el ejercicio de la acción de nulidad de contratos a contar desde su consumación. Y si se trata de un derecho de acción derivado de culpa o negligencia, comprendido en el artículo 1802 del Código Civil, tampoco podemos decir que la acción está prescrita, porque no surge de la demanda la fecha en que la demandante tuvo conocimiento de los hechos que sirven de base a esta segunda causa de acción, y de acuerdo con el artículo 1868 del Código Civil, (edición 1930), prescribe por el.transcurso de un año la acción para exigir responsabilidad civil por las obligaciones *490derivadas de la culpa o negligencia de que se trata en el ar-tículo 1802 desde que lo supo el agraviado.
Bástanos ahora resolver las excepciones formuladas contra la demanda por la viuda y herederos de José D. Riera. Se alega que las acciones ejercitadas están prescritas de acuerdo con el artículo 41 del Código de Enjuiciamiento Civil. De los hechos de la demanda surge que el causante de la demandante falleció en 17 de octubre de 1927 y que el presente litigio se inició en 1933. Dispone el artículo citado que si una persona con derecho a ejercitar una acción muriese antes de terminar el período de prescripción requerido para aducir aquélla, y la causa de la acción subsistiere, los representantes de tal persona podrán ejercitar dicha acción después de la terminación de aquel período y dentro de un año de la defunción.
Los demandados, que formulan esta excepción de pres-cripción, hacen constar que la misma se basa en la primera parte del artículo 41 del Código de Enjuiciamiento Civil, que hemos transcrito, y no en la segunda, que a su juicio no es aplicable a esta jurisdicción.
Interpretando la disposición mencionada, que tiene su equivalente en el artículo 353 del Código de Enjuiciamiento Civil de California, dice la Corte Suprema de dicho estado en el caso de Lowell v. Kier, 50 Cal. 646, 648:
“Si bien la primera eláusirla del artículo 353 del Código de En-juiciamiento Civil puede en ciertas circunstancias prolongar el tiempo originalmente prescrito, no puede, sin embargo, operar en ningún caso para acortar dicho tiempo.”
Hemos declarado que la primera causa de acción prescribe a los quince años. Cuando se interpuso la demanda no había expirado aún el plazo fijado por la ley para el ejerci-cio de esta acción. En cuanto a la segunda causa de acción, hemos dicho que no surge de los hechos alegados en la de-manda que la misma esté prescrita. El artículo 41, en su pri-mera cláusula, no puede tener el efecto de acortar el término señalado para la prescripción. Como dice el tribunal de Ca*491lifornia, puede, en ciertas circunstancias, prolongarlo, pero en ningún caso redncirlo.
La viuda y herederos de Eiera, partiendo de la base de que los Sres. González, Fabián y José D. Eiera constituyeron una sociedad, sostienen que no existe causa de acción contra los demandados, porque si alguna causa de acción hubiera, sería contra la referida sociedad. No hay base en la demanda para sostener que estos señores hayan constituido una asociación con todos los elementos característicos y fundamentales de la sociedad. Los demandados, que ofrecen esta excepción, se basan en que en el párrafo segundo de la demanda se dice que el demandado Manuel González Martínez, allá por el mes de marzo de 1920, se asoció con los Sres. Eafael Fabián y Fabián y José D. Eiera para organizar una persona jurídica. Del uso de esta palabra no podemos llegar a la conclusión de que los referidos señores constituyeron una sociedad. Esta es una cuestión de hecho que no surge de la demanda y que debe resolverse por la prueba. Entonces habrá oportunidad de discutir la cuestión de derecho planteada por los demandados.
Se alega además que la acción ha prescrito de acuerdo con el artículo 949 del Código de Comercio de Puerto Eico que dice así:
“La acción contra los socios gerentes y administradores de las compañías o sociedades terminará a los cuatro años a contar desde que por cualquier motivo cesaren en el ejercicio de la administra-ción. ’ ’
Se asume en esta excepción que José D. Eiera era socio gestor de la sociedad colectiva González, Fabián y Eiera, y que cesó como tal gestor desde el momento de ocurrido su fa-llecimiento en 6 de mayo de 1920. Se arguye que si alguna acción existía contra dicho señor por sus actuaciones como tal gestor de dicha entidad mercantil, estas acciones debieron haberse entablado dentro de los cuatro años después de ocu-rrido su fallecimiento. Ya hemos dicho que no surge de la demanda que se haya constituido la sociedad a que hacen re-*492ferencia los demandados. No es, por lo tanto, necesario dis-cutir la cuestión planteada por los demandados, debiendo de-sestimarse las excepciones formuladas.
Abril 3, 1936
Se alega por último que de acuerdo con la segunda causa de acción la apropiación de los $550,000 por los Sres. Fabián, González y Eiera ocurrió en 27 de mayo de 1920, siendo así que José D. Eiera falleció el día 6 de dichos mes y año, o sea con algunos días de anterioridad a la fecha en que los refe-ridos señores aparecen adueñándose de la referida suma. Es claro que Eiera no pudo haber intervenido en el acto de la apropiación, ocurrida según la demanda después de su muerte. No se alega que la viuda de Eiera y sus herederos hayan re-cibido beneficio alguno de los fondos apropiados. Si no consta que hayan participado de esa suma, ño surge respon-sabilidad alguna de su parte para con la demandante: Debe declararse con lugar la excepción de falta de hechos con res-pecto a esta segunda causa de acción, por las razones apun-tadas, concediéndose a la demandante un plazo de diez días para enmendar la demanda, si es que ésta está en condicio-nes de hacerlo.

Debe revocarse la sentencia apelada y declararse con lu-gar únicamente la excepción previa formulada por la viuda y herederos de Riera contra la segunda causa de acción, con-cediéndole dies días a la demandante para enmendar la de-manda, a constar desde la fecha en que el pleito sea devuelto a la corte inferior para ulteriores procedimientos no incompatibles con los términos de esta opinión.

EN MOCION DE RECONSIDERACION
El Juez Asociado Señor Córdova Dávila,
emitió la opinión , tribunal.
Los demandados Manuel González Martínez y Josefina Fabián de Lozana solicitan la reconsideración de nuestra sen-tencia por entender que la misma es errónea en tanto en cuanto considera el convenio celebrado entre el causante de *493la demandante y los demandados como nn contrato de man-dato. Hemos estudiado las cuestiones planteadas a través de los errores atribuidos a la corte inferior en la opinión que sirvió de base a la sentencia apelada. Dijimos que la rela-ción establecida entre los Sres. González, Fabián y Eiera y las personas qne entregaron sn dinero para la adquisición do los bienes de las compañías ferrocarrileras es una de carácter fiduciario. Luego expusimos nuestro criterio acerca de la relación de íntima confianza que se establece entre mandante y mandatario y entre principal y agente, exponiendo el cri-terio de Manresa en cuanto al derecho civil y del comenta-rista Pomeroy en cuanto a la jurisprudencia americana. No hay duda alguna de que los Sres. González, Fabián y Eiera, al aceptar la encomienda de utilizar los fondos recibidos para adquirir los bienes de las compañías ferrocarrileras, se con-virtieron en agentes de las personas que les entregaron esos fondos para dicho fin. Si esta relación constituye o no un contrato de mandato en el derecho civil es cuestión que carece de importancia. Ya dijimos en nuestra opinión que “cual-quiera que sea el nombre que se dé a la relación contraída por los Sres. González, Fabián y Eiera con los suscritores del fondo, no puede negarse que la misma, tomando como ciertas las alegaciones de la demanda, tiene carácter fidu-ciario.”
“En el presente caso,” añadimos, “de acuerdo con las alegaciones de la demanda, los suscritores entregaron su dinero a los Sres. González, Fabián y Eiera para un propó-sito común: la adquisición de los bienes corporales e incor-porales de las compañías ferroviarias. Con ese único fin sé entregó el dinero a los tres señores anteriormente mencio-nados. El principio aplicable es el mismo, de acuerdo con la razón natural y los principios generales de derecho. Lo esencial es que surja una relación fiduciaria, tanto en el orden civil como en el mercantil, como ocurre en el presente caso, en que según las alegaciones se entregó un dinero para *494cierto propósito y se dispuso del mismo para fines particu-lares por las personas encargadas de cumplir las voluntad de los suscritores. En estas razones nos basamos para sos-tener que los becbos alegados en la demanda establecen una causa, de acción. ’ ’
Alegan los apelados comparecientes que aún dando por supuesto que la relación jurídica establecida entre las partes, según se alega en la demanda, tuviera el carácter de fidu-ciaria del mandato, esta corte ba incurrido en error al aplicar a la controversia principios de jurisprudencia absolutamente extraños y contrarios al derecho positivo que regula, histórica y tradieionalmente, en Puerto Rico y en España, el contrato de mandato.
No compartimos el criterio de los distinguidos abogados que así discurren para sostener sus puntos de vista con respecto a esta importantísima cuestión. Muy deficiente y poco previsor sería nuestro derecho civil si permitiese que una persona, en posesión de bienes ajenos obtenidos para un fin determinado, pudiese beneficiarse apropiándose esos bienes y destinándolos a fines distintos, mediante actos que han tenido su sanción basta en nuestras leyes penales. Nuestro derecho civil, saturado de principios de equidad, tiene su origen en el derecho romano. Esa razón natural, de acuerdo con los principios generales del derecho que deben tener en cuenta los tribunales cuando no haya ley aplicable al caso, es la misma equidad definida en el Código de las Pandectas, que halló cabida en el artículo séptimo de nuestro Código Civil y que aparece esbozada, aunque no con tanta amplitud, en el artículo sexto del Código Civil Español. Los principios de equidad comenzaron a aplicarse en Ingla-terra por las cortes de cancillería, y en la antigua Roma por sus pretores. Un filósofo antiguo define la verdadera natu-raleza de la equidad diciendo que es la corrección de la ley, cuando ésta resulta deficiente por razón de su universalidad. El caso de Stewart v. Jones, 219 Mo. 614, 131 Am. State Rep. 606, cita lá definición de Aristóteles, que ha sido apro-*495bada por autores tan distinguidos como Grotius, Puífendorf, Blackstone y Story, y dice que la ley se siente frecuentemente enriquecida y complementada por los principios de equidad y que la máxima “la equidad signe a la ley” ha jugado un importante papel en la administración de justicia. Story dice que esta máxima significa que la equidad sigue las reglas de la ley en todos los casos en que estás reglas pueden ser apli-cables o que la equidad, al confrontarse con casos de natu-raleza equitativa, adopta y sigue las analogías ofrecidas por las reglas de la ley.
Se arguye que en la opinión de esta corte se afirma reite-radas veces que la relación contraída por los Sres. González, Fabián y Biera eon los suscritores del fondo tiene carácter de fiduciaria y que de acuerdo con esta conclusión este tribunal viene obligado a determinar si habían sido o no infrin-gidas las disposiciones del Código Civil aplicables al mandato, única legislación, a juicio de los demandados, reguladora de los contratos que engendran relaciones de carácter fiduciario. Ésta es una cuestión que fue suficientemente discutida en nuestra opinión. Dijimos entonces y repetimos ahora que “aunque el artículo 1615 del Código Civil, edición 1930, dice que el mandatario debe intereses de las cantidades que aplicó a uso propio desde el día en que lo hizo, esto no quiere decir que el mandante quede limitado a exigir exclusivamente los intereses de las cantidades aplicadas a uso propio. Cuando el mandatario dispone de los fondos en su poder para su uso particular, el mandante puede reclamar el interés si no ha habido beneficios, y si los hay, entonces puede elegir entre reclamar el interés o las ganancias percibidas. La persona que se ha enriquecido torticeramente, no debe tener-derecho a retener en su poder, contra la voluntad del mandante, los beneficios obtenidos. Sostener lo contrario equivaldría a concederle un premio por su actuación ilegal, que conver-tiría en un negocio lucrativo y beneficioso el acto torticero de haber utilizado para su propio beneficio los fondos perte-necientes a su mandante. El mandatario, según nuestro *496código, no puede traspasar los límites del mandato. Cuando se excede en sus atribuciones, llegando al extremo de utilizar para su uso particular los fondos que obtuvo en virtud de la confianza en él depositada, debe responder al mandante de las ganancias que dicho uso baya podido proporcionarle.”
Como hemos dicho, la persona que tiene fondos en poder de un tercero, no debe quedar limitada a reclamar los inte-reses, cuando esos bienes han sido utilizados ilegalmente por el poseedor como si fuesen suyos, para su propio beneficio, y se han obtenido ganancias en virtud de la negociación ilegal. Esto para el caso de que la relación contraída se regule por las disposiciones relativas al mandato. Pero, si como afirman los demandados, no se trata en este caso de un contrato de mandato, entonces no existe la limitación que a su juicio impone el artículo 1615 del Código Civil, porque sus dispo-siciones resultarían inaplicables. Que la relación contraída entre los Sres. González, Fabián y Riera con los suscritores del fondo es de carácter fiduciario es cosa que no puede negarse. El contrato de mandato, con todas sus caracterís-ticas, no establece una relación de confianza, más íntima y estrecha que la que surge de las alegaciones de la demanda. Los Sres. González, Fabián y Riera aceptaron los fondos confiados a su custodia para destinarlos a un fin determi-nado. Actuaron, por lo tanto, como agentes ejecutores de los dueños de esos fondos, que depositaron en ellos su con-fianza. Si la relación contraída es de carácter fiduciario, no importa que se llame mandato o agencia, o que se conozca con cualquier otro nombre, para los fines de la responsabi-lidad de los demandados, con respecto a las ganancias obte-nidas, de acuerdo con las alegaciones de la demanda.
Se alega que es errónea la decisión de esta corte al sos-tener que la acción ejercitada por la demandante debe regu-larse en lo que a la prescripción concierne por el artículo 1864 del Código Civil. Se dice que como quiera que esta ..Corte Suprema considera que la relación jurídica y fiduciaria *497existente entre las partes tiene el carácter de nn mandato, hay que atenerse, para determinar la naturaleza de la acción ejercitada, a las disposiciones del Código Civil que amparan el derecho del mandante perjudicado. “Siendo ello así, y habida cuenta de los hechos que a los demandados se imputan para fijar el término de prescripción, es de una lógica abru-madora concluir que la acción ejercitada por la demandante tiene por único objeto obtener resarcimiento de daños y perjuicios, sin parar mientes en el título que la parte actora. haya puesto a su demanda.” Así se expresan los deman-dados, afirmando que nos hemos equivocado al sostener que la demandante no reclama indemnización de daños y per-juicios y sí el importe de una ganancia que ha dejado de obtener como consecuencia de la conducta de los demandados. La equivocación que se nos atribuye no existe. Hemos sostenido que en el presente caso no se solicita la nulidad de contrato alguno ni se ejercita una acción subsidiaria de daños y perjuicios. Los demandados citan en su abono el artículo 1073 del Código Civil (1059, ed. 1930), según el cual la indemnización de daños y perjuicios comprende no sólo el valor de la pérdida que haya sufrido sino el de la ganancia que haya dejado de obtener el acreedor.
Las ganancias a que se refiere el artículo citado son aquéllas que el acreedor pudo obtener y dejó de percibir en virtud del incumplimiento de la obligación. En este caso no se ha privado al causante de la demandante de ninguna ganancia que pudo obtener y dejara de percibir en virtud del incumplimiento de la obligación. Se reclaman simple-mente beneficios obtenidos por los demandados en una nego-ciación en que utilizaron para su propio beneficio un dinero confiado a su custodia, que pertenecía a los suseritores del fondo. Scaevola y Manresa, al comentar el artículo citado por los demandados, hablan del daño emergente y el lucro cesante, en las particulares aplicaciones que les asignaba el *498' antiguo derecho. Refiriéndose al lucro cesante dice Seaevola ‘entre otras cosas lo siguiente:
{
"Interés del lucro cesante se dice que es la ganancia dejada de _obtener o la pérdida de ganancias sufrida en el dinero o en la cosa debida y no pagada en el tiempo convenido. También este interés 'se distingue en intrínseco y extrínseco, llamándose de la primera ■'manera al precio que hubiera podido obtener la cosa en venta el día -en que la obligación debió cumplirse y no se cumplió, y distinguién-dose el segundo en dos clases, circa rem y extra rem, que son: el primero, el que proviene de la misma cosa, como los frutos, el parto ' de los ganados y cuasifrutos, como el alquiler- de los arrendamien-tos, y el segundo, el que proviene de la cosa, no directa, sino indi-.rectamente, como el pago de las usuras a los mercaderes.”
Terminan diciendo los demandados “que la demanda en-caminada a reclamar la ganancia de que se alega fue privado >el causante de la demandante, es técnica y jurídicamente una reclamación de daños y perjuicios, que por tener como base el dolo, el fraude o el enriquecimiento torticero, que es una actuación dolosa, prescribe a los cuatro años, a contar desde la consumación del contrato.” No vemos cómo pueda apli-carse el artículo 1253 del Código Civil, que fija el término de cuatro años para el ejercicio de la acción de nulidad de contrato, cuando no se solicita en la demanda la nulidad de contrato alguno y cuando, aún en la hipótesis de que se ejer-citara la acción de daños y perjuicios, lo que hemos negado, no sería aplicable el término que fija el referido artículo para la duración de la acción de nulidad de contrato. En cuanto a la segunda causa de acción, nos atenemos a las conclusiones establecidas en nuestra opinión.
También los demandados Sra. viuda y herederos de José ‘ D. Riera han presentado una moción de reconsideración basándose en cuestiones que fueron resueltas en nuestra opinión y que a nuestro juicio no requieren una más amplia consideración.

No ha lugar a la reconsideración solicitada.